     Case: 5:18-cv-01969-JRA Doc #: 26 Filed: 03/19/19 1 of 5. PageID #: 223



                        UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF OHIO
                              EASTERN DIVISION


Ned Spragling, II,                           )      CASE NO: 5:18CV1969
                                             )
                                             )
         Plaintiff,                          )      JUDGE JOHN ADAMS
                                             )
v.                                           )      ORDER AND DECISION
                                             )
Akron Public Schools, et al.,                )
                                             )
                                             )      (Resolving Docs. 12 and 17)
                                             )
         Defendants.                         )
                                             )

         Pending before the Court is a motion to dismiss filed by the Akron defendants

(Doc. 12) and a motion for judgment on the pleadings filed by the Tallmadge defendants

(Doc. 17). Plaintiff Ned Spragling has opposed both motions, and defendants have

replied in support of both motions. The motions are GRANTED.

         Plaintiff Ned Spragling filed his complaint on August 27, 2018. Spragling named

Akron Public Schools, David W. James, Ricky Powers (collectively, “the Akron

Defendants”), Tallmadge City Schools, Jeff Ferguson, Joe Vassalotti, and Laura Lynn

Cross (collectively, “the Tallmadge Defendants”) as defendants. In summary, Spragling

alleged that he was the victim of sexual abuse at the hands of Cross from the time he was

a sixth-grade student through his high school graduation in 2016. Spragling alleged that

both school districts failed to prevent the abuse despite actual or constructive knowledge

of the same.

         Both sets of Defendants have filed motions seeking to have the claims dismissed

and have argued that the federal claims were not timely filed. The parties agree that if a
  Case: 5:18-cv-01969-JRA Doc #: 26 Filed: 03/19/19 2 of 5. PageID #: 224



two-year statute of limitations applies, Plaintiff’s federal claims are time-barred. They do

not, however, agree upon the applicable statute of limitations. Accordingly, the Court

now reviews their arguments.

       The Sixth Circuit stated the standard for reviewing a motion to dismiss in Assn. of

Cleveland Fire Fighters v. Cleveland, 502 F.3d 545 (6th Cir. 2007) as follows:

       The Supreme Court has recently clarified the law with respect to what a
       plaintiff must plead in order to survive a Rule 12(b)(6) motion. Bell Atl.
       Corp. v. Twombly, 550 U.S. 544 (2007). The Court stated that “a
       plaintiff’s obligation to provide the grounds of his entitlement to relief
       requires more than labels and conclusions, and a formulaic recitation of
       the elements of a cause of action will not do.” Id. at 1964-65 (citations and
       quotation marks omitted). Additionally, the Court emphasized that even
       though a complaint need not contain “detailed” factual allegations, its
       “[f]actual allegations must be enough to raise a right to relief above the
       speculative level on the assumption that all the allegations in the
       complaint are true.” Id. (internal citation and quotation marks omitted). In
       so holding, the Court disavowed the oft-quoted Rule 12(b)(6) standard of
       Conley v. Gibson, 355 U.S. 41, 45-46 (1957) (recognizing “the accepted
       rule that a complaint should not be dismissed for failure to state a claim
       unless it appears beyond doubt that the plaintiff can prove no set of facts
       in support of his claim which would entitle him to relief”), characterizing
       that rule as one “best forgotten as an incomplete, negative gloss on an
       accepted pleading standard.” Twombly, 550 U.S. at 563.

Id. at 548. Instead, “a complaint must contain sufficient factual matter, accepted as true,

to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 129

S.Ct. 1937, 1949, 173 L.Ed.2d 868 (2009) (internal quotations omitted).

       If an allegation is capable of more than one inference, this Court must construe it

in the plaintiff’s favor. Columbia Natural Res., Inc. v. Tatum, 58 F.3d 1101, 1109 (6th

Cir. 1995) (citing Allard v. Weitzman, 991 F.2d 1236, 1240 (6th Cir. 1993)). This Court

may not grant a Rule 12(b)(6) motion merely because it may not believe the plaintiff’s

factual allegations. Id. Although this is a liberal standard of review, the plaintiff still

must do more than merely assert bare legal conclusions. Id. Specifically, the complaint



                                              2
  Case: 5:18-cv-01969-JRA Doc #: 26 Filed: 03/19/19 3 of 5. PageID #: 225



must contain “either direct or inferential allegations respecting all the material elements

to sustain a recovery under some viable legal theory.” Scheid v. Fanny Farmer Candy

Shops, Inc., 859 F.2d 434, 436 (6th Cir. 1988) (quotations and emphasis omitted).

       A sole issue is presented in both pending motions: what is the proper statute of

limitations for Plaintiff’s claims alleging sexual abuse as a minor? Defendants contend

that the § 1983 and Title IX claims are governed by a two-year statute of limitations.

Plaintiff responds that Ohio Revised Code § 2305.111(C) gives him until he reaches the

age of 30 to file suit. The Court now resolves the parties’ arguments.

       O.R.C. § 2305.111(C) provides in relevant part:

      An action for assault or battery brought by a victim of childhood sexual
      abuse based on childhood sexual abuse, or an action brought by a victim
      of childhood sexual abuse asserting any claim resulting from childhood
      sexual abuse, shall be brought within twelve years after the cause of action
      accrues.
The parties agree that a proper interpretation of the statute leads to a conclusion that a

minor child has until the age of 30 to institute proceedings under the statute. The parties,

however, disagree over its application to the federal claims pled in this complaint.

       The undersigned has previously addressed and rejected the argument raised by

Plaintiff. In Fudge v. Watson, 2013 WL 496017 (N.D.Ohio Feb. 7, 2013), the plaintiff

raised the precise argument that O.R.C. § 2305.111(C) should act to extend the statute of

limitations for all claims. Id. at *3-4. In rejecting that argument, this Court noted that

the United States Supreme Court has held that “a State’s personal injury statute of

limitations should be applied to all § 1983 claims.” Owens v. Okure, 448 U.S. 235, 240-

41 (1989) (emphasis added). The Sixth Circuit has similarly held that a State’s personal

injury statute of limitations applies to Title IX claims. Lillard v. Shelby County Bd. of

Educ., 76 F.3d 716, 729 (6th Cir. 1996).



                                             3
    Case: 5:18-cv-01969-JRA Doc #: 26 Filed: 03/19/19 4 of 5. PageID #: 226



        Plaintiff urges a different result by relying upon a more recent Ohio Supreme

Court decision, Watkins v. Dept. of Youth Srvs., 143 Ohio St.3d 477 (2015). Plaintiff is

correct that Watkins gave an expansive meaning to 2305.111(C). The court there noted:

        Further, uncodified Section 3(B) of S.B. 17 reads:

        The amendments to section 2305.111 of the Revised Code made in this act
        shall apply to all civil actions for assault or battery **1211 brought by a
        victim of childhood sexual abuse based on childhood sexual abuse * * *
        [and] to all civil actions brought by a victim of childhood sexual abuse for
        a claim resulting from childhood sexual abuse * * *.

        (Emphasis added.) 151 Ohio Laws, Part I, 1181. Again in that section, the
        General Assembly allows for no distinction between public and private
        tortfeasors: R.C. 2305.111(C) applies to all claims. “Any” means any, and
        “all” means all.

        Moreover, by including the conduct of state actors in R.C. 2305.111' s
        definition of childhood sexual abuse, the state has manifested its intent
        that claims against state actors
        are governed by the 12–year limitations period set forth in division (C) of
        that statute.

Id. at 481. As such, there is little doubt that virtually all state law claims would fall under

the expanded statute of limitations offered by O.R.C. 2305.111(C).

        However, the Ohio General Assembly did not amend O.RC. § 2305.10, its

personal injury statute. As such, this Court remains bound by the holdings espoused in

Owens and Lillard and must apply the personal injury statute of limitations to both

federal claims. 1 It is undisputed that Plaintiff’s claims were filed after the two-year

statute of limitations. Accordingly, Plaintiff’s Title IX and § 1983 claims are barred by

the statute of limitations.




1
  Contrary to Plaintiff’s argument, this Court no longer engages in any analysis to
determine the “most analogous” state statute of limitations. Owens put an end to such an
approach nearly 30 years ago. Owens, 448 U.S. 240-41.


                                              4
  Case: 5:18-cv-01969-JRA Doc #: 26 Filed: 03/19/19 5 of 5. PageID #: 227



       The Court declines to reach the merits of any arguments related to the remaining

state law claims, and those claims are hereby dismissed without prejudice.

       The Akron Defendant’s motion to dismiss and the Tallmadge Defendants’ motion

for judgment on the pleadings are GRANTED. This matter is hereby dismissed.

       IT IS SO ORDERED.



       March 18, 2019                           ____/s/ Judge John R. Adams_______
       Date                                     JUDGE JOHN R. ADAMS
                                                UNITED STATES DISTRICT COURT




                                            5
